351 F.2d 308
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AMERICAN STORES PACKING CO., Acme Markets, Inc., Respondents.
No. 7702.
United States Court of Appeals Tenth Circuit.
September 16, 1965.

On Petition for Enforcement of an Order of the National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., for petitioner.
Dawson, Nagel, Sherman & Howard, Denver, Colo., Blank, Rudenko, Klaus & Rome, Philadelphia, Pa., for respondent.
Before MURRAH, Chief Judge, and PICKETT, LEWIS, BREITENSTEIN, HILL and SETH, Circuit Judges.
PER CURIAM.


1
On Petition for Rehearing it is ordered that the opinion heretofore filed in this case is withdrawn and the case is remanded to the National Labor Relations Board for reconsideration by that Board in the light of American Ship Building Company v. National Labor Relations Board, 380 U.S. 300, 85 S.Ct. 955, 13 L.Ed.2d 855.


2
MURRAH, Chief Judge (dissenting).


3
Being of the view that the case is clearly distinguishable from the Ship Building case, and since the Board has taken the same position in the rehearing en banc, I can discern no good reason for remanding it for further consideration by the Board in the light of Ship Building. I would deny the Petition for Rehearing and enforce the order of the Board.